United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 14-1506
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                Dale A. Moncrieffe; Garfield Kirk Atkins

                        lllllllllllllllllllll Defendants

                        Tariq Liyuen Adevemi Belt

                    lllllllllllllllllllllMovant - Appellant
                                  ____________

                 Appeal from United States District Court
              for the Southern District of Iowa - Des Moines
                              ____________

                       Submitted: October 17, 2014
                         Filed: October 22, 2014
                              [Unpublished]
                             ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Federal prisoner Tariq Belt appeals from the order of the District Court denying
his motion claiming ownership of currency that had been forfeited years earlier in
relation to criminal proceedings against a third person. We dismiss the appeal for
lack of jurisdiction.

       The order denying Belt’s claim was entered on March 26, 2013. In December
2013, Belt sent a letter to the Chief Judge for the Southern District of Iowa asking
about his claim. The Chief Judge wrote back, notifying Belt of the March 26 order.
Belt acknowledged receipt of the Chief Judge’s reply in correspondence postmarked
December 19. Some weeks later, on February 12, 2014, Belt moved to reopen the
time to appeal; his filing indicated in various places that he mailed it on January 14
or 15, 2014. The District Court granted the motion to reopen and filed Belt’s notice
of appeal on February 14, 2014.

       Belt’s motion to reopen the time to appeal, however, was untimely under the
dictates of Rule 4(a)(6) of the Federal Rules of Appellate Procedure (stating that a
motion to reopen the time to file an appeal must be filed within 180 days of the entry
of the order being appealed or within 14 days after the movant receives notice of the
entry, whichever is earlier). See Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229 (8th
Cir. 1997) (explaining that a motion to reopen the time to appeal for lack of notice
must be filed within the time specified by Rule 4(a)(6)). The District Court therefore
lacked authority to rule on the motion. See Nunley v. City of Los Angeles, 52 F.3d
792, 794–95 (9th Cir. 1995) (noting that a district court has no authority to consider
a motion filed outside the time limits of Rule 4(a)(6)).

      Accordingly, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                         -2-